Citation Nr: 1723768	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-10 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for intermittent symptomatic migrainous headaches (headaches).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1998 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied a compensable rating for headaches.  

In May 2017, the Veteran presented sworn testimony during a Board hearing before the undersigned Veterans Law Judge.  The record was held open for an additional thirty days to allow the Veteran to submit additional evidence.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's headaches have more nearly approximated characteristic prostrating attacks occurring on average once a month over the last several months but his headaches have not more nearly approximated very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a 30 percent rating, but no higher, for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124, Diagnostic Code (DC) 8100 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in March 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  In the March 2010 letter, the RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the United States Court of Appeals for Veterans Claims (Court) that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims and affording him a VA examination in March 2010.  The Board finds that the VA examination report is adequate because it is based on consideration of the Veteran's prior medical history and described the disabilities in sufficient detail to allow the Board to make fully informed evaluations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds that there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the March 2017 Board hearing, the undersigned explained the issue on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claim being decided herein.


II.  Increased Rating 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Here, the Veteran contends that his headaches warrant a compensable disability rating.

The Veteran's migraine headaches have been rated under DC 8100.  Under DC 8100, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on average once a month over the last several months; the maximum schedular rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The term "prostrating" is not defined by the regulation, nor has the Court defined it. Cf. Fenderson, 12 Vet. App. 119 (quoting DC 8100 verbatim, but not specifically addressing the matter of what is a prostrating attack).  For reference purposes, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012).  VA's Adjudication Procedures Manual (M21-1) defines prostrating under DC 8100 as "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities." See M21-1, pt. III, Subpt. iv, Ch. 4, Sec. G(7)(b).

In February 2010, the Veteran submitted his claim for an increased rating for headaches. 

VA treatment records dated in February 2010 reveal that the Veteran complained of headaches.

The Veteran was afforded a VA examination in March 2010.  The Veteran reported throbbing headaches that occur four times per month and last from six to twelve hours.  He stated that when he experiences headaches, he is able to work although he indicated that it is "hard to function."  He stated that he requires over the counter medication for his headaches.  He indicated that his headaches occur constantly and that when he is experiencing a headache, he lies in bed.  Physical examination revealed normal cranial nerves, coordination, motor and sensory function.  The examiner diagnosed intermittent symptomatic migrainous headaches. 

In the Veteran's May 2011 notice of disagreement, he stated that he experiences headaches a few times a week, and that his headaches cause him to miss work. 

A November 2012 private comprehensive medical report includes a positive finding of headings upon neurological examination. 

Private treatment records dated in December 2012, January 2013, April 2013, August 2013, and December 2013 include the Veteran's complaints of headaches.

In a March 2017 statement, the Veteran's coworker stated that he has worked with the Veteran over the past four years and has witnessed the Veteran's headaches and that he has missed work due to his headaches.  The Veteran's co-worker stated that "[t]here has been times when I have seen him try to keep working through it, but you can obviously tell he can't function at his normal capacity due to the headaches."

In an April 2017 statement, the Veteran's spouse stated that the Veteran experiences frequent and debilitating headaches.  The Veteran's spouse also stated that the Veteran misses work due to his headaches.  The Veteran's spouse explained that the Veteran misses a few days per month due to his headaches. 

During the March 2017 Board hearing, the Veteran testified that he has headaches four times a month lasting from several hours to a couple of days.  He described his headaches as incapacitating.  He stated that he is treated with over the counter medication and has to stay in a dark room to relieve his headaches.  He stated that he is able to continue work.  However, when he experiences headaches is not that productive at work.  During the hearing, the Veteran testified that he experienced a headache in March 2017, and was able to work.  He stated that for six years, he has been employed as a landscaper.  He stated that when he experiences headaches, it is challenging to be outside and around loud noises such as riding lawn mower.  He testified that he has missed about three months of work due to his headaches.  He also indicated that his headaches interfere with his daily activities such as household chores, and picking up his children. 

The Board finds credible and probative the Veteran's statements that demonstrate that he has experienced headaches characteristic prostrating attacks occurring on average once a month over the last several months.  This is consistent with the medical evidence of record.  For instance, during the March 2010 examination, the Veteran reported headaches occurring at least four times a month lasting for several hours.  In multiple private treatment records, the Veteran consistently reported complaints of headaches that were documented at least once a month.  See Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable).  Moreover, the Veteran has submitted lay statements that also show that he experiences frequent headaches.  See Veteran's spouse's statement dated March 2017.  Although the Veteran's statements reflect that medication and rest in a dark room relieves his symptoms "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Therefore, the Board finds that the evidence is approximately evenly balanced as to whether Veteran's headaches more closely approximate the criteria for a 30 percent rating under DC 8100 throughout the appeal period.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 30 percent for the Veteran's headaches is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

For the following reasons, however, the maximum 50 percent rating for headaches is not warranted.  The evidence reflects that the headache symptoms do not more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran has consistently testified that he experiences headaches at least four times a month and that his headaches last from hours to a couple days.  See VA examination report dated March 2010 and Board hearing transcript dated March 2017.  During the March 2017 Board hearing, the Veteran described his headaches as incapacitating and the Veteran's spouse indicated that the Veteran has frequent headaches.  The Veteran has stated that his headaches cause him to miss work four times a month and that when he does work, he is not that productive when he has a headache.  The evidence also shows that the Veteran continues to work when he is experiencing a headache: he stated that he has been employed as a landscaper for six years.  Although the Veteran is absent from work occasionally he is able to continue his employment.

In Pierce v. Principi, 18 Vet. App. 440 (2004), the Court held that, where the Board refused to award a 50 percent disability rating for a headache disorder without discussing the "interplay" among the regulations found at 38 C.F.R. § 4.3 (reasonable doubt resolved in favor of claimant), 38 C.F.R. § 4.7 (higher possible evaluation applies "if disability picture more nearly approximates the criteria for that rating[;] otherwise, the lower rating will be assigned"), and 38 C.F.R. § 4.21 (all the elements specified in a disability grade need not necessarily be found although "coordination of rating with impairment of function will, however, be expected in all instances"), the Board committed reasons or bases error.  18 Vet. App. at 445.  The Court also examined the "productive of severe economic inadaptability" criterion for a 50 percent rating under DC 8100 and noted that "[n]owhere in the DC is 'inadaptability' defined, nor can a definition be found elsewhere in title 38 of the [C.F.R.]."  Id. at 446.  The Court explained that, contrary to the VA's argument, "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating" because "[i]f 'economic inadaptability' were read to import unemployability," a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [(TDIU)] .... rather than just a 50% rating."  Id.  The Court therefore rejected the notion that "severe economic inadaptability" was equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for TDIU.  Id.  (citing 38 C.F.R. § 4.16(a)).  In addition, the Court in Pierce acknowledged VA's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.

The above evidence shows that the Veteran's headache occur four times a month and have been described as frequent and incapacitating, and the Veteran misses work four days per month due to headaches.  While the phrase "very frequent" does not contemplate a precise number, four times every thirty days does not appear to approximate very frequent attacks.  Moreover, the fact that the Veteran indicated that he missed four days of work per month was not reflective of symptoms more nearly approximating severe economic inadaptability.  While the phrase "productive of severe economic inadaptability" in DC 8100 should be construed to include "capable of producing" severe economic inadaptability, the Board finds that the Veteran's headaches are not capable of producing severe economic inadaptability.  Although the Veteran has missed work due to his headaches, he continued his employment as a landscaper for 6 years.  The Veteran and his coworker indicated that he is able to work with his headaches.  Moreover, during the Board hearing, the Veteran stated that he had a headache in March 2017 and was able to work.  Thus, the Veteran's headaches neither produce nor are capable of producing severe economic inadaptability.

For the foregoing reasons, the criteria for a rating of 30 percent for headaches have been met.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


III.  Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's reported symptoms are described by the rating criteria.  A review of the treatment records and the examination report fails to reveal symptomatology not contemplated by the rating criteria.  Nor does the Veteran assert that he experiences symptoms not contemplated by the rating criteria.  The criteria indicating the frequency and extent of prostrating attacks and the degree they cause economic inadaptability broadly encompass the manifestations described by the lay witnesses and the Veteran in their written statements and on examination.  Cf. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  The criteria thus contemplate the symptoms and consideration of whether there is marked interference with employment or frequent hospitalization is unnecessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2016).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The Board has also considered whether a claim for entitlement to a total disability rating based on individual unemployability (TDIU) has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, the issue of entitlement to a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran reported that although he experiences headaches and is absent from work four times a month, he is able to continue his employment as a landscaper.  As such, the evidence does not show that the issue of whether the Veteran is unable to secure or follow substantial gainful employment due to service-connected disabilities has been raised by the evidence of record.  Thus, further discussion of a TDIU is unnecessary.

ORDER

Entitlement to a 30 percent rating, but no higher, for intermittent symptomatic migrainous headaches is granted subject to controlling regulations governing the payment of monetary awards.  



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


